                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JASON R. SALAZAR,

       Plaintiff,

vs.                                                                      No. 19-cv-0075 JB/SMV

CORE CIVIC, CIBOLA CORRECTIONAL
FACILITY, CORRECT CARE,
FNU VALDEZ, LARRY LNU, and USMS,

       Defendants.

                      ORDER GRANTING LEAVE TO PROCEED
                          PURSUANT TO 28 U.S.C. § 1915(b)
                     AND TO MAKE PAYMENTS OR SHOW CAUSE

       THIS MATTER is before the Court on the Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. 2], filed by Plaintiff, Jason R. Salazar, on January 28, 2019.

Because the Court grants the application, the filing fee for this civil rights complaint is $350.00.

Pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff is required to make installment payments until the

full amount of the filing fee is paid. Based on analysis under § 1915(b)(1) of Plaintiff’s inmate

account statement, [Doc. 2] at 4–10, the Court finds that Plaintiff owes an initial partial payment

of $28.18. If Plaintiff fails to make a payment by the designated deadline or show cause why such

payment should be excused, the civil rights Complaint may be dismissed without further notice.

       IT IS THEREFORE ORDERED that the Application to Proceed in District Court

Without Prepaying Fees or Costs filed by Plaintiff, Jason R. Salazar, on January 28, 2019 [Doc. 2]

is GRANTED;
       IT IS FURTHER ORDERED that, no later than March 1, 2019, Plaintiff send to the

Clerk an initial partial payment of $28.18 or show cause why payment should be excused;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this Order, and that Plaintiff make the necessary arrangements to attach one copy of this

Order to the check in the $28.18 amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the $28.18 initial partial fee, Plaintiff

make monthly payments of 20% of the preceding month’s income credited to his account or show

cause why the designated payments should be excused.

       IT IS SO ORDERED.



                                             ____________________________________
                                             STEPHAN M. VIDMAR
                                             United States Magistrate Judge




                                                2
